Case 7:17-cr-00037-VB Document 113 Filed 04/21/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wannenee x
UNITED STATES OF AMERICA ;

y ORDER
TYRELL IVORY, 17 CR 37-4 (VB)
Defendant. :

waneenn een eeene nee xX

Sentencing in this violation of supervised release matter is scheduled for May 5,
2021, at 2:30 p.m. Because of the current public health emergency, the Court will conduct the
conference by telephone. During a conference held by telephone on April 21, 2021, defendant
waived his right to be physically present and consented to appear by telephone during the May 5,
2021, sentencing.

At the time of the scheduled hearing, all counsel and defendant shall attend by calling the
following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: April 21, 2021
White Plains, NY SO ORDERED:

\/ut

Vincent L. Briccetti
United States District Judge

 

 
